              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHRISTOPHER WILLIAMS, et. al.,                      CIVIL ACTION
        Plaintiffs,

v.                                                  No. 19-35

MATTHEW T. MEYJES, et. al.,
       Defendants.

                                      ORDER

      AND NOW, this    4th   day of March 2019, upon consideration of Plaintiffs'

Motion to Remand to the Court of Common Pleas of Northampton County

Pursuant to 28 U.S.C. § 1447(c) (ECF No. 41), Defendant, John Floyd-Jones',

Response (ECF No. 47), Defendant, Scott McAvoy's, Response (ECF No. 48),

Defendant, Chris Stach's, Response (ECF No. 49), and the remaining Defendants'

Joint Response (ECF No. 50) and in accordance with the Court's accompanying

Memorandum, it is hereby ORDERED and DECREED that Plaintiffs' Motion to

Remand (ECF No. 41) is GRANTED. This matter shall be REMANDED to the

Court of Common Pleas ofNorthampton County.

                                             BY THE COURT:
